The petitioner was not learned in the law, and employed counsel to manage his cause who omitted to file a claim for damages with the aldermen because he did not know that c. 65, Laws, 1885, required such claim to be filed with any other person than the city clerk. The plaintiff's ignorance of the law was due to no neglect or fault of his, but, being unlearned, he used ordinary care and prudence in employing counsel to file the claim. The case comes within the rule in Bolles v. Dalton, 59 N.H. 479.
Exception overruled.
DOE, C. J., did not sit: the others concurred. *Page 571